Exhibit 10(iii)(a.2)

EXXON MOBIL CORPORATION

STOCK OPTION

 

Option No.:

 

Name of Grantee:

 

Number of Shares

of Stock subject

    to this Option:    

 

Option Price

    Per Share    

This STOCK OPTION (“Option”), dated November 28, 2001, is granted in Dallas
County, Texas by Exxon Mobil Corporation (the “Corporation”), pursuant to the
1993 Incentive Program adopted by the shareholders of the Corporation on
April 28, 1993, as amended (the “Program”). This Option is subject to the
provisions of this instrument and the Program and to such regulations or
requirements as may be stipulated from time to time by the administrative
authority defined in the Program and is granted on the condition that Grantee
accepts such provisions, regulations and requirements. This instrument
incorporates by reference the provisions of the Program, as it may be amended
from time to time, including without limitation the definitions of terms in this
instrument and defined in the Program. This Option is not an Incentive Stock
Option as defined in the Program.

1. Grant. The Corporation has granted to the Grantee named above an option to
purchase from the Corporation shares of its common stock, without par value, up
to the maximum number and at the option price per share set forth above, payable
in currency of the United States of America, in shares of common stock of the
Corporation or other consideration in accordance with the terms of the Program
and any applicable regulations of the administrative authority in effect at the
time. Such consideration will be valued at fair market value on the date of
exercise.

2. Exercisability. Subject to paragraph 4, this Option shall become exercisable
the earlier of one year after its date or upon the death of Grantee; provided
that this Option shall never be exercisable whenever the purchase or delivery of
shares under this Option would be a violation of any law or any governmental
regulation which the Corporation may find to be applicable.

3. Date of Exercise and Payment of Taxes. The date of any exercise of this
Option shall be the day on which all documents for a valid exercise are accepted
by the Corporation. Grantee may elect to pay in shares of common stock of the
Corporation a portion or all of the amount of the taxes required or permitted by
federal, state, or local law to be withheld in connection with the exercise of
this Option. To make such election, Grantee will agree to surrender to the
Corporation, on or about the date such withholding tax liability is
determinable, shares previously owned by Grantee having a fair market value
equal to the amount of such withholding taxes that Grantee elects to pay in
shares.

4. Expiration. This Option shall expire at the earliest of the following times:

 

(a) If Grantee terminates, but does not terminate normally, it shall expire at
the time of termination.

 

(b) If Grantee engages in detrimental activity, it shall expire as of the date
such activity is determined to be detrimental.

 

(c) If Grantee dies, it shall expire five years after death.

 

(d) In any event, it shall expire ten years after its date.

5. Partial Exercise and Adjustments. When this Option is exercisable for any
whole number of shares up to the maximum number indicated above. This Option
shall be adjusted by the administrative authority as it deems appropriate for
any split, stock dividend, or other relevant change in capitalization of the
Corporation.

6. Repayment of Amount Equal to Spread. If Grantee terminates other than
normally, the granting authority may require Grantee to repay to the Corporation
an amount equal to the spread on this Option at exercise if it is exercised in
whole or in part by Grantee during the six-month period immediately preceding
such termination.

7. Nontransferability. This Option is not transferable except by will or the
laws of descent and distribution, and is not subject, in whole or in part, to
attachment, execution or levy of any kind.

8. Governing Law and Consent to Jurisdiction . This Option and Program are
governed by the laws of the State of New York without regard to any conflict of
law rules. Any dispute arising out of or relating to this Option or the Program
may be resolved in any state or federal court located within Dallas County,
Texas, U.S.A. This Option is issued on the condition that Grantee accepts such
venue and submits to the personal jurisdiction of any such court. Similarly, the
Corporation accepts such venue and submits to such jurisdiction.

 

EXXON MOBIL CORPORATION

By